Citation Nr: 0418297	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in relevant part, denied the 
veteran's claim for service connection for Charcot-Marie-
Tooth disease.  The veteran filed a timely appeal to this 
adverse determination.

The veteran testified at a hearing at the Board's central 
office in Washington, DC in January 2004 before the 
undersigned, who is the Veterans Law Judge responsible for 
making the final determination in this case, and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for a disorder of 
the lower extremities, diagnosed as Charcot-Marie-Tooth 
disease (also known as peroneal muscular atrophy), which he 
believes is related to exposure to Agent Orange while serving 
in Vietnam.  In reviewing the veteran's claims file, the 
Board observes that the evidence does not show, and the 
veteran does not contend, that this disability, which was 
first diagnosed in 1982, actually began in service.  Rather, 
the veteran contends that this disease, which the medical 
evidence indicates has a strong genetic component and was 
"inherited," preexisted service but was aggravated by 
exposure to Agent Orange during service.  Since the veteran 
served in the Republic of Vietnam during the Vietnam Era, and 
there is no evidence to the contrary, he is presumed to have 
been exposed during such service to Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2003).

The Board notes that the provisions of 38 C.F.R. § 3.303(c) 
(2003) exclude congenital defects from consideration for 
service connection: "congenital or developmental defects, . . 
. are not diseases or injuries within the meaning of 
applicable legislation."  VA's General Counsel, in a 
precedent opinion binding on the Board under 38 C.F.R. §§ 
14.507, 19.5 (2003), reasoned that the term "disease" in 38 
U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. 
§ 3.303(c) are mutually exclusive, and concluded that service 
connection may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin.  VAOPGCPREC 
82-90 (1990) (originally issued as VA Gen. Couns. Prec. 1-85 
(Mar. 5, 1985)).  The opinion advised that when a disease is 
of a congenital, developmental, or familial nature, VA 
adjudicators are justified in finding that such disease by 
its very nature preexisted service.  Typically in these 
cases, entitlement to service connection should turn on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  The opinion also 
noted, however, that in cases where the disease is first 
manifest in service, guidance from medical authorities may be 
necessary regarding the actual time of inception.  

A review of the veteran's service medical records revels only 
one reference to any lower extremity problem, at the time of 
the veteran's pre-induction Report of Medical History in May 
1968.  At that time, the veteran checked the box for "Yes" 
when asked whether he had ever had, or currently had, cramps 
in his legs.  In the section reserved for the physician's 
summary of elaboration of all pertinent data, the examiner 
indicated "muscular cramps legs."  The veteran's service 
medical records contain no further complaints or diagnoses 
of, or treatment for, any leg problems.

The veteran has testified that he did not seek any treatment 
for his leg cramps after service until 1982, at which time he 
went to the Canandaigua VA Medical Center (VAMC).  A review 
of these records reveals that in December 1982, nerve 
conduction and electromyogram (EMG) studies were conducted 
which confirmed the presence of Charcot-Marie-Tooth disease.  
The origin and date of onset of this disease were not 
indicated.

There are two items of evidence of record which address the 
veteran's contention that his preexisting Charcot-Marie-Tooth 
disease was aggravated by service.  The first is a March 2001 
statement by Dr. Timothy Counihan, a neurologist at Strong 
Health, a private health care facility.  Dr. Counihan noted 
that there were a number of reports associating peripheral 
neuropathy with exposure to herbicides, including Agent 
Orange.  However, most of these reports associated the 
neuropathy developing subacutely, i.e., shortly after 
exposure.  He stated that he was not aware of any studies 
that directly addressed the issue of people with an 
underlying inherited neuropathy who were subsequently exposed 
to a substance which was known to cause a neuropathy.  
However, he opined that "I would think it is certainly 
possible that exposure to agent orange may have exacerbated 
your pre-existing inherited neuropathy," noting that it was 
"possible that the onset of your symptoms may have been 
precipitated by such an exposure."

In addition, a June 2001 statement by Dr. Moxley, also a 
neurologist at Strong Health, indicates that he had treated 
the veteran's brother for Charcot-Marie-Tooth disease.  Dr. 
Moxley also noted that the patient's father and brother (the 
appellant in this case) had also experienced similar patterns 
of weakness and wasting.  He also stated that it was 
interesting to note that both the patient and the appellant 
had been exposed to Agent Orange during their military 
service.  Following his examination of the veteran's brother, 
Dr. Moxley opined that "It is certainly possible that, if he 
was exposed to Agent Orange, any neurotoxic tendency that 
Agent Orange might have could have accelerated his inherited 
neuropathy."  While this statement was made in reference to 
the veteran's brother's situation, it nevertheless is 
relevant to the veteran's claim of similar aggravation.

The Board finds that these two medical statements appear to 
provide some support for the veteran's claim.  However, both 
opinions are speculative and quite equivocal in nature, 
(i.e., it is "possible" that exposure to Agent Orange "may 
have" exacerbated pre-existing inherited neuropathy, and it 
is "possible" that "any neurotoxic tendency that Agent 
Orange might have" "could have" accelerated inherited 
neuropathy).  Therefore, the Board finds that a REMAND for a 
complete VA examination and, to the extent possible, a more 
definitive medical nexus opinion is needed prior to final 
Board adjudication of the veteran's claim.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the appellant 
for an examination by an appropriate 
medical professional to determine the 
nature and extent of any neurologic 
disorder of the lower extremities 
currently present. The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following the examination, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current neurologic disorder 
of the lower extremities, to include 
Charcot-Marie-Tooth disease, was incurred 
in or aggravated by the veteran's 
military service, to include his exposure 
to Agent Orange while in Vietnam.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the appellant's 
entitlement to service connection for 
Charcot-Marie-Tooth disease.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.
 


                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




